FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                      May 18, 2010
                   UNITED STATES COURT OF APPEALS
                                                                  Elisabeth A. Shumaker
                                                                      Clerk of Court
                            FOR THE TENTH CIRCUIT


    JOHN C. PRATHER,

              Plaintiff-Appellant,

    v.                                                  No. 09-5160
                                           (D.C. No. 4:09-CV-00393-CVE-TLW)
    GAIL HEDGECOTH, Osage County                        (N.D. Okla.)
    Assessor; THE OKLAHOMA TAX
    COMMISSION; STATE OF
    OKLAHOMA; BILL CAUGHMAN;
    W B MCCABE,

              Defendants-Appellees,

    and

    OSAGE COUNTY ASSESSOR’S
    OFFICE, certain employees; OSAGE
    COUNTY BOARD OF
    EQUALIZATION, members of; JOHN
    DOE; JANE DOE,

              Defendants.


                            ORDER AND JUDGMENT *




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Before BRISCOE, Chief Judge, TYMKOVICH, and GORSUCH, Circuit
Judges.



      John C. Prather, proceeding pro se and in forma pauperis, filed suit in

federal district court to appeal an increase in his 2009 property taxes and to

challenge the tax procedures of Osage County, Oklahoma. As defendants, he

named the Osage County Assessor, an employee in the Assessor’s office, the

chair and panel members of the Osage County Board of Equalization, the

Oklahoma Tax Commission, and the State of Oklahoma.

      The district court construed Mr. Prather’s complaint liberally and

determined that it raised constitutional claims under 42 U.S.C. § 1983 and various

state-law causes of action. It determined, however, that the claims were barred by

Eleventh Amendment immunity and the Tax Injunction Act, 28 U.S.C. § 1341.

The district court therefore dismissed the action for lack of subject-matter

jurisdiction.

      We affirm.

                                         I.

      Mr. Prather is a member of the Osage Indian Tribe, a resident of Osage

County, and an owner of real property subject to county property tax. After he

received notice that his property taxes would be increasing in 2009, he pursued an

informal telephone appeal with the Osage County Assessor’s Office. His point


                                         -2-
was that housing prices had generally decreased because Oklahoma, along with

the rest of the country, was in a severe recession. Nevertheless, the Assessor’s

Office confirmed that the tax increase was final.

      Mr. Prather then requested supporting documentation from the Assessor.

The responsive documents suggested to him that the assessment of his

cement-block barn was erroneous. He asked the Assessor to look at the barn and

reassess any taxes based on the value of the barn. When a field agent came out to

the property, Mr. Prather objected to the agent’s use of a cloth tape measure and

inspection of structures other than the barn. He ordered the agent off the

property.

      Dissatisfied, Mr. Prather filed a formal appeal with the Osage County

Board of Equalization. From Mr. Prather’s perspective, the appeal process was

flawed. He alleged that the Board did not subpoena requested documents, the

regular Board panel was not present at the hearing, and the Board was in a

conspiracy with the Assessor. During a post-hearing attempt by the Assessor’s

office to re-measure his buildings, Mr. Prather refused to let county field agents

onto his property. Ultimately, the Board confirmed the tax increase.

      Mr. Prather filed a complaint in federal district court, alleging that

defendants violated his equal-protection and due-process rights and conspired to

violate his civil rights. He also asserted state-law claims of invasion of privacy,

intentional affliction of emotional distress, fraud and negligence. The State of

                                         -3-
Oklahoma and Oklahoma Tax Commission sought dismissal arguing, among other

things, that Eleventh-Amendment immunity deprived the district court of

subject-matter jurisdiction. The individual county defendants also moved for

dismissal, based on the Tax Injunction Act.

       In a thoughtful and thorough Opinion and Order, the district court agreed

with both the state and county defendants. Without reaching the merits of Mr.

Prather’s claims, it entered a judgment of dismissal. Mr. Prather filed his appeal

in this court.

                                         II.

       Both Eleventh Amendment immunity and the Tax Injunction Act implicate

the subject-matter jurisdiction of federal courts. Chamber of Commerce of U.S. v.

Edmondson, 594 F.3d 742, 760-61 (10th Cir. 2010) (Tax Injunction Act); Ruiz v.

McDonnell, 299 F.3d 1173, 1180 (10th Cir. 2002) (Eleventh Amendment

immunity). We conduct a de novo review of dismissals premised on these two

theories. Chamber of Commerce, 594 F.3d at 760-61.

State Defendants and Eleventh Amendment Immunity

       “Under the Eleventh Amendment, states are generally immune from suits

brought in federal court by their own citizens, by citizens of other states, by

foreign sovereigns, and by Indian tribes.” Id. at 760. Mr. Prather sued the State

of Oklahoma and the Oklahoma Tax Commission, evidently for actions taken in

alleged concert with Osage County officials and employees. On appeal, we have

                                         -4-
examined Mr. Prather’s filings and the record. Our review reveals no coherent

argument against the State defendants’ entitlement to immunity from suit under

the Eleventh Amendment--immunity that extends to the State’s individual officers

in their official capacities. See Will v. Mich. Dep’t of State Police, 491 U.S. 58,

71 (1989) (“[A] suit against a state official in his or her official capacity is not a

suit against the official but rather is a suit against the official’s office. As such, it

is no different from a suit against the State itself.”).

County Defendants and the Tax Injunction Act

      The Tax Injunction Act provides, in its entirety: “The district courts shall

not enjoin, suspend or restrain the assessment, levy or collection of any tax under

State law where a plain, speedy and efficient remedy may be had in the courts of

such State.” 28 U.S.C. § 1341. The Act is intended “to protect the federal

balance by permitting states to define and elaborate their own laws through their

own courts and administrative processes without undue interference from the

Federal Judiciary. To that end, [it] erects a broad barrier to the jurisdiction of

federal courts.” Chamber of Commerce, 594 F.3d at 761 (quotation, citation, and

alteration omitted). The Act “divest[s] the federal courts of subject matter

jurisdiction over claims challenging state taxation procedures where the state

courts provide a plain, speedy and efficient remedy.” Marcus v. Kan. Dep’t of

Revenue, 170 F.3d 1305, 1309 (10th Cir. 1999) (quotation omitted). This

jurisdictional bar remains in place even if a case involves civil-rights claims or an

                                           -5-
individual member of an Indian tribe. See Brooks v. Nance, 801 F.2d 1237,

1239-40 (10th Cir. 1986).

      Under any interpretation of Mr. Prather’s filings, his challenge to the

property-tax increase and state procedures lies within the ambit of the Act.

Further, it is apparent that Oklahoma provides him with a sufficient remedy in

Oklahoma State Court, including the opportunity to proceed in forma pauperis.

See Okla. Stat. tit. 68 § 2880.1 (conferring on taxpayer the right to appeal a

county board of equalization decision to district court, with further appeal to the

Oklahoma Supreme Court); Okla. Stat. tit. 68 § 2885(B) (providing that appeals

“from all boards of equalization shall have precedence”); Okla. Stat. tit. 28

§ 152(G) (setting forth Oklahoma’s in forma pauperis procedure).

                                         III.

      The district court correctly dismissed Mr. Prather’s case for lack of subject

matter jurisdiction. We therefore AFFIRM.


                                                     Entered for the Court


                                                     Timothy M. Tymkovich
                                                     Circuit Judge




                                         -6-